Indictment alleging that “ Alva Hunt &c. in and upon one Peddy Harvey &c. did make an assault, and her the said Peddy Hunt then and there did beat, wound and ill-treat, with an intent her the said Peddy Harvey &c. to ravish,” &c. It was objected that the mistake in calling Peddy Harvey by the name of Peddy Hunt, vitiated the indictment; but' the Attorney General said the whole clause, “ and her the said Peddy Hunt then and there did beat, wound, and ill-treat,” might be rejected as surplusage; Stark. Cr. PI. 273 et seq. ;1 and the Court seeming to be of this opinion, the prisoner’s counsel forebore to press the objection.

 See 1 Chitty’s Crina. Law, (3d Amer. ed.) 294, 295, notes.